DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group II, claims 21-27, in the reply filed on 03-07-22 is acknowledged. 
The applicant argues that since Groups I, II and III with overlapped portions, there is no undue burden on the examiner for examining all Groups I, II and III of the application.
This argument not found persuasive because 
A) The distinct Groups are in same class/subclass and having overlapped portions do not mean the Groups cannot be restricted at all, as long as they are having distinct and not overlapped portions.
The applicant just ignored the distinct and not overlapped portions among Groups I, II and III detailed list in the Requirement for Restriction/Election of 01/06/2022:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 6-12,
Group II, Claims 21-27,
Group III, Claims 28-33;
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 

the limitations of a module chassis including a pair of arms, at least a portion of the arms configured to be positioned adjacent to at least a portion of a pair of struts of a genset engine chassis, the pair of arms located in the same plane as the pair of struts; a cross-bar positioned between the pair of arms, the cross-bar oriented orthogonal to the pair of arms and coupled to each of the pair of arms; and a pair of brackets positioned on the cross-bar and configured to be removably coupled to mating receptacles included in the genset engine chassis so that the pair of brackets are located proximal to a neutral axis of the genset engine chassis, a first bracket of the pair of brackets located on one side of the neutral axis, a second bracket of the pair of brackets positioned on a second side of the neutral axis opposite the first side, in the subcombination claim 6 of Group I, which do not require by the subcombination claim 21 of Group II; and the limitations of a pair of brackets positioned on the cross-bar and configured to be removably coupled to mating receptacles included in the genset engine chassis so that the pair of brackets are located proximal to a neutral axis of the genset engine chassis, a first bracket of the pair of brackets located on one side of the neutral axis, a second bracket of the pair of brackets positioned on a second side of the neutral axis opposite the first side, in the subcombination claim 6 of Group I, which do not require by the subcombination claim 28 of Group III; 
the limitations of a cross-bar of a module chassis oriented orthogonal to an engine neutral axis of vibration defined by an engine mounted on an engine chassis; a 
the limitations of an engine chassis including a first strut and a second strut, and defining an engine neutral axis of vibration; a first bracket coupled to the cross-bar on a first side of the engine neutral axis of vibration; and a second bracket coupled to the cross-bar on a second side of the engine neutral axis of vibration, in the subcombination claim 28 of Group III, which do not require by the subcombination claim 6 of Group I; and the limitations of an engine chassis including a first strut and a second strut, and defining an engine neutral axis of vibration; a module chassis including a first arm positioned adjacent the first strut, a second arm positioned adjacent the second strut, and a cross-bar oriented orthogonal to the first arm and the second arm, wherein the first arm, the second arm, the first strut, and the second strut are located in the same plane, in the subcombination claim 28 of Group III, which do not require by the subcombination claim 21 of Group II.
If a prior art having the same limitations of Claim 1 of Group I, it can be used for rejecting claim 1 of Group I, but it cannot be used for rejecting Claim 21 of Group II or Claim 28 of Group III, and vice versa.

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL. Claims 6- 12 and 28-33 are withdrawn from consideration as being drawn to a nonelected invention.

Claim Objections
Claim 22 is objected to because of the following informalities:  
In line one of claim 22 stated “wherein the first bracket defines a triangular shape and with an edge of the first bracket coupled to the cross-bar and a point (of the first bracket coupled to the engine chassis”, and in line four of claim 22 stated “and wherein the first bracket defines a triangular shape with an edge of the second bracket coupled to the cross-bar and a point of the second bracket coupled to the engine chassis”; examiner believes “the first bracket” is a typographic error, which should be “the second bracket”. 
the first bracket” as “the second bracket”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-22 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mio et al. (US4699543).
Re Claim 21, Mio show and disclose
A genset module coupling assembly comprising: 
a cross-bar of a module chassis (cross-bar 51 of truss 40, fig. 2) oriented orthogonal to an engine neutral axis (vertical center axis, fig. 2) of vibration defined by an engine mounted on an engine chassis (power unit 8 on truck chassis 9, fig. 2); 
a first bracket (brackets 52 and 54 on upper side, fig. 2) coupled to the cross-bar on a first side of the engine neutral axis of vibration; and a second bracket (brackets 52 and 54 on lower side, fig. 2) coupled to the cross-bar on a second side of the engine neutral axis of vibration, the first bracket and the second bracket being positioned to minimize communication of vibrations from the engine chassis (truck chassis, fig. 2) to the module chassis (since brackets 52 and 54 linking the cross-bar 51 to the truck chassis 9 through linking pin 22, or 
Re Claim 22, Mio show and disclose
The genset module coupling assembly of claim 21, wherein the first bracket defines a triangular shape (triangular shaped upper brackets 52 and 54, fig. 1-2) with an edge of the first bracket coupled to the cross-bar (fig. 1-2) and a point (at hole of upper 52 and 54, fig. 1-2) of the first bracket coupled to the engine chassis, and wherein the second bracket defines a triangular shape (triangular shaped lower brackets 52 and 54, fig. 1-2) with an edge of the second bracket coupled to the cross-bar (fig. 1-2) and a point (at hole of lower 52 and 54, fig. 1-2) of the second bracket coupled to the engine chassis.
Re Claim 24, Mio show and disclose
The genset module coupling assembly of claim 21, wherein the first bracket includes a first aperture (aperture in upper 52 and 54, fig. 1-2) and a first pin (link pin 22 in the aperture, fig. 1-2) is engagable through the first aperture with the engine chassis, and wherein the second bracket includes a second aperture (aperture in lower 52 and 54, fig. 1-2) and a second pin (link pin 22 in 
Re Claim 25, Mio show and disclose
The genset module coupling assembly of claim 21, wherein the module chassis defines a module neutral axis (vertical center axis, fig. 2) of vibration, and wherein the module neutral axis of vibration is aligned with the engine neutral axis (vertical center axis, fig. 2) of vibration.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mio et al., in view of Webber et al. (US7938760).
Re Claims 23 and 26-27, Mio show and disclose
The genset module coupling assembly of claim 21,
Mio does not disclose
wherein the first bracket is coupled to the cross-bar with one of a pivot mount, a swivel mount, or a ball-joint mount, and wherein the second bracket is coupled to the cross-bar with one of a pivot mount, a swivel mount, or a ball-joint mount;

the first bracket is coupled to the cross-bar with one of a pivot mount, a swivel mount, or a ball-joint mount, and wherein the second bracket is coupled to the cross-bar with one of a pivot mount, a swivel mount, or a ball-joint mount (A pair of generally triangular pivot brackets are mounted on cross bar and provide a pivot connection [col. 36, line 41]); 
Therefore, it would have been obvious to one having ordinary skill in the art to use the pivot brackets mount on the cross-bar as taught by Webber in the mechanical system of Mio, in order to have a pivot movement between the brackets and the cross-bar, to be able to have a softer link between the brackets and the cross-bar for the linked mechanical system;
	After the modification, Mio further disclose;
the first bracket and the second bracket are rotatably displaceable relative to the cross-bar (due to the pair of pivot brackets) while limiting angular motion within a plane of the module chassis and the engine chassis (fig. 1-2); the vibration of the engine chassis is absorbed by rotational motion of the first bracket and the second bracket to limit the amount of vibration transmitted to the module chassis (the vibration transmitted through the pair of pivot brackets to the cross-bar of the module chassis would be further reduced).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-6308550 US-6220656 US-20120298478 US-20060119155 US-5243918 US-4364438 US-7152835 US-RE35150 US-20020033290.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848